Citation Nr: 1120957	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for coronary artery disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2009 by the RO.  

The issue of whether new and material evidence has been received to reopen the claim of service connection for coronary artery disease is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

On April 7, 2011, prior to the promulgation of a decision in this appeal, during the hearing before the Board and on the record, the Veteran withdrew the appeal of whether new and material evidence had been received to reopen the claim of service connection for right inguinal hernia.     



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the hearing on April 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that he wished to withdraw the appeal of whether new and material evidence had been received to reopen the claim of service connection for right inguinal hernia.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration, the Board does not have jurisdiction to further consider this matter.  Accordingly, the appeal is dismissed. 




ORDER

The appeal as to whether new and material evidence has been received to reopen the claim of service connection for right inguinal hernia is dismissed.   



REMAND

Regarding the claim of whether new and material evidence has been received to reopen the claim of service connection for coronary artery disease, at the hearing in April 2011, the Veteran asserted that, as he was exposed to herbicides agents while serving in Korea in 1968 and 1969, service connection for coronary artery disease is warranted.   

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  

Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  

The estimated number of exposed personnel was 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.   The intended effect of this amendment is to establish presumptive service connection for ischemic heart disease based on herbicide exposure.   

The dates of the Veteran's service and his location in Korea have not been confirmed by the appropriate service department.  Accordingly, efforts must be made to obtain the Veteran's complete personnel file from all appropriate sources.

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment for the claimed coronary artery disease.   

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service and post-service treatment of the claimed coronary artery disease.  

At the hearing in April 2011, the Veteran stated that he had a heart attack while serving in Korea and was presumably hospitalized in Seoul.  The RO should contact the Veteran and ask him to identify the military hospital where he was hospitalized and identify the dates of such hospitalization.  The RO should make an attempt to obtain any in-service hospital or clinical records identified by the Veteran. 

At the hearing in April 2011, the Veteran also reported that he sought treatment at the VA medical facilities.  Of record are VA treatment records dated from 1971 to February 2009 from the VA healthcare system in Boston.  The RO should attempt to obtain VA treatment records dated from February 2009 showing any treatment for coronary artery disease or ischemic heart disease.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  

The RO should request the NPRC and other appropriate sources to verify the Veteran's service in Korea to include the dates and location of such service. 

All requests and responses, positive and negative, should be associated with the claims file.

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify the military hospital where he was hospitalized and identify the dates of such hospitalization in Korea.  The RO should request the NPRC and other appropriate sources to search for any in-service hospital or clinical records identified by the Veteran. 

All requests and responses, positive and negative, should be associated with the claims file.

3.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment source for the claimed coronary heart disease.  The letter should request sufficient information to identify the health care providers.  The RO should provide the necessary authorizations, and ask the Veteran to complete and submit authorizations for any identified health care providers.   

If the Veteran adequately identifies the health care providers (with complete addresses) and complete any required authorization, the RO should request legible copies of all clinical records that have not been previously obtained and incorporate them into the claims file.  

The letter also should invite the Veteran to submit medical evidence or treatment records to support his claim. 

4.  The RO should take all indicated action in order to obtain any outstanding records referable to the Veteran's claimed treatment for coronary artery disease and/or ischemic heart disease from the VA healthcare system in Boston dating from February 2009.  

5.  Following completion of all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


